 632DECISIONSOF NATIONALLABOR RELATIONS BOARDVan Tran Electric CorporationandInternationalAssociation of Machinists and Aerospace Workers,AFL-CIO.Case 14-CA-5716December 31, 1970DECISION AND ORDERBy CHAIRMAN MILLER AND MEMBERS BROWNAND JENKINSUpon a charge filed on July 31, 1970, by Interna-tionalAssociation ofMachinists and AerospaceWorkers, AFL-CIO, herein called the Union, andduly served on Van Tran Electric Corporation, hereincalled the Respondent, the General Counsel of theNational Labor Relations Board, by the RegionalDirector for Region 14, issued a complaint on August14, 1970, against Respondent, alleging that Respon-dent had engaged in and was engaging in unfair laborpractices affecting commerce within the meaning ofSection 8(a)(5) and (1) and Section 2(6) and (7) of theNational Labor Relations Act, as amended. Copies ofthe charge, complaint, and notice of hearing before aTrial Examiner were duly served on the parties to thisproceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on or about July24,1970, following a Board election conductedpursuant to an Agreement for Consent Election inCase 14-RC-6381 the Union was duly certified as theexclusive collective-bargaining representative of Res-pondent's employees in the unit found appropriate; Iand that, commencing on or about July 28, 1970, andat all times thereafter, Respondent has refused, andcontinues to date to refuse, to bargain collectivelywith the Union as the exclusive bargaining represent-ative,although the Union has requested and isrequesting it to do so. On August 25, 1970, Respon-dent filed its answer to the complaint admitting inpart, and denying in part, the allegations in thecomplaint, and requesting that the complaint bedismissed in its entirety.On October 2, 1970, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment, together with exhibits and amemorandum in support thereof, alleging that thereare no factual issues warranting a hearing in thisproceeding because all issues and contentions of theRespondent were disposed of by the RegionalDirector and the Board in the representation proceed-ing in Case 14-RC-6381. Accordingly, the GeneralCounsel moves the Board to grant the Motion forIOfficial notice is taken of the record in the representation proceeding,Case 14-RC-6381 as the term "record" is defined in Sees 102 68 and102 69(f) of the Board's Rules and Regulations, Series 8, as amended SeeLTV Electrosvstems, Inc,166NLRB 938, enfd 388 F 2d 683 (C A 4,Summary Judgment. Subsequently, on October 8,1970, the Board issued an Order transferring theproceeding to the Board and a Notice to Show Causewhy the General Counsel's Motion for SummaryJudgment should not be granted. Respondent there-after filed a response to Notice to Show Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.Upon the entire record in this proceeding, the Boardmakes the following:Ruling on the Motion for Summary JudgmentIn its response to the Motion for SummaryJudgment, as in its answer to the complaint, theRespondent contends that the certification issued tothe Union on July 24, 1970, is invalid by reason of theRegional Director's failure to investigate the Respon-dent's objections to the election conducted on March20,1970.As an alternative to dismissal of thecomplaint in this proceeding, the Respondent re-quests the Board to order the Regional Director toinvestigate the objections, or that the Board remandthis case to a Trial Examiner for the purpose ofdetermining the merits of the allegations raised by theRespondent in its answer. For the reasons relatedbelow, we find no merit in the Respondent's conten-tions.The election in Case 14-RC-6381 was conducted onMarch 20, 1970, pursuant to an Agreement forConsent Election executed by the Respondent and theUnion, and approved by the Regional Director. Thetally of ballots served on the parties after the electionreflects that, of 66 votes cast, 31 were cast for theUnion, 30 were cast against the Union, and 5 werechallenged.Pursuant to the terms of a settlementagreement entered into by the Respondent andapprovedby the Regional Director in Case14-CA-5481, the challenges to the five votes wereresolved. The ballots were opened and counted, arevised tally of ballots was issued reflecting that theUnion had been selected by a majority of the validvotes cast, and on July 24, 1970, the Regional Directorcertified the Union as the bargaining representative ofthe Employer in the unit hereinafter found appropri-ate.In the interim, on May 15, 1970, the Respondentfiled with the Regional Director a document entitled,"Motion to File Objections to Conduct AffectingElection," accompanied by the five objections to the1968),Golden Age Beverage Co,167 N LRB 151,InlertypeCo v. Penello,269 F Supp 573 (D C Va, 1967),Follett Corp,164 NLRB 378, enfd 397F 2d 91 (C A 7, 1968),Sec 9(d) of the NLRA187 NLRB No. 89 VAN TRAN ELECTRIC CORP.election.On the same date the Regional Directoradvised the Respondent that its objections wereuntimely and that the Board's Rules and Regulationsmake no provision for any extension of time of theperiod within which objections are required to befiled. Thereafter, the Respondent filed with the Boarda Request for Review, which was denied on June 1,1970, on grounds that the Board will not entertain anappeal from a Regional Director's determinationsarising under an Agreement for Consent Election.It is well-established policy of the Board, in theabsence of newly discovered or previously unavaila-ble evidence, or special circumstances, not to permitlitigation in an unfair labor practice case of issueswhich were or could have been raised in a priorrepresentationproceeding.2 It is clear that theRespondent's defense to the refusal-to-bargain allega-tion here is identical to the issue raised and decided inthe underlying representation case, and, accordingly,isnot a permissible subject for litigation in thisproceeding.Moreover, the election in the underlying representa-tion case was conducted pursuant to an Agreementfor Consent Election, which specified on its face thatdeterminations by the Regional Director are final andbinding. It is the Board's policy not to undertake toreview the merits of such determinations unless it isshown that there has been fraud, misconduct, or suchgrossmistakes as to imply bad faith and support aconclusion that the Regional Director's rulings werearbitrary or capricious.3 The Board has applied thisstandard even in cases, where, had the Boardoriginally considered the facts, it might have reacheda different result. On the record here, and contrary tothe contention of the Respondent, we are unable toconclude that the Regional Director's determinationsin Case 14-RC-6381 were arbitrary or capricious.On the basis of the foregoing, we find that theRespondent had, and utilized, the opportunity to raiseand have decided in the prior representation case inthe forum it had chosen, the issues which it now raisesby its answer and response to the Notice to ShowCause. The Respondent does not allege any newlydiscovered or previously unavailable evidence, or theexistence of any special circumstances which wouldrequire the Board to examine the determination madeby the Regional Director in the prior representationproceeding. Accordingly, as the Respondent has notraised any issue properly litigable in this unfair laborpractice proceeding, we shall grant the Motion forSummary Judgment.On the basis of the entire record, the Board makesthe following:2SeePittsburgh Plate Glass Co. v. N. L. R. B.,313 U.S. 146, 162 (1941);Rules and Regulationsof theBoard,Sections 102.67(f) and 102.69(c).3Mitchiyoshi Uyeda, d/b/a Udaco Manufacturing Company,164 NLRBFINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENT633At all times material herein, Respondent hasmaintained its principal office and place of businessatRoute 40 West in the city of Vandalia, State ofIllinois, herein called the Vandalia plant. Respondentis, and has been at all times material herein, engagedin the manufacture, sale, and distribution of electricand electronic transformers and related products.Respondent's plant located at Vandalia, Illinois, is theonly facility involved in this proceeding. During theyear ending December 31, 1969, which period isrepresentative of its operations during all timesmaterialhereto,Respondent, in the course andconduct of its business operations, purchased andcaused to be transported and deliveredat itsVandal-ia, Illinois, plant electric and electronic parts fortransformers, and other goods and materials valued inexcess of $50,000, of which goods and materialsvalued in excess of $50,000 were transported anddelivered to its plant in Vandalia,Illinois,directlyfrom points located outside the State of Illinois.We find, on the basis of the foregoing, thatRespondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and that itwilleffectuate the policies of the Act to assertjurisdiction herein.II.THE LABOR ORGANIZATION INVOLVEDInternational Association of Machinists and Aeros-paceWorkers,AFL-CIO,isa labor organizationwithin the meaning of Section2(5) of the Act.III.UNFAIR LABOR PRACTICESA.TheRepresentation Proceeding1.The unitThe following employees of the Respondent consti-tutea unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All production and maintenance employees atthe Respondent's Vandalia,Illinois,plant exclud-ing office clerical and professional employees,guards and supervisors as defined in the Act.2.The certificationOn March 20, 1970, a majority of the employees ofRespondentin said unit,in a secret ballot election700, 701-702;SummerSand& Gravel Company,128 NLRB 1368, 1371,enfd. 293 F.2d 754 (C.A. 9). 634DECISIONSOF NATIONALLABOR RELATIONS BOARDconducted under the supervision of the RegionalDirector for Region 14, designated and selected theUnion as their representative for the purposes ofcollectivebargainingwith the Respondent. TheUnion was certified as the collective-bargainingrepresentative of the employees in said unit on July24, 1970, and the Union continues to be suchexclusive representative within the meaning of Sec-tion 9(a) of the Act.B.The Request To Bargain and Respondent'sRefusalCommencing on or about July 28, 1970, and at alltimes thereafter, the Union has requested the Respon-dent to bargain collectively with respect to rates ofpay, wages, hours of employment, and other termsand conditions of employment as the exclusivecollective-bargaining representative of all the employ-ees in the above-described unit. Commencing on orabout July 28, 1970, and continuing at all timesthereafter to date, the Respondent has refused, andcontinues to refuse, to recognize and bargain with theUnion as the exclusive representative for collectivebargaining of all employees in said unit.Accordingly, we find that the Respondent has, sinceJuly 28, 1970, and at all times thereafter, refused tobargain collectively with the Union as the exclusiverepresentative of the employees in the appropriateunit,and that, by such refusal, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) and (1) of theAct.IV.THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with its operationsdescribed in section I, above, have a close, intimate,and substantial relationship to trade, traffic, andcommerce among the several States and tend to leadto labor disputes burdening and obstructing com-merce and the free flow of commerce.V.THE REMEDYHaving found that Respondent has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, we shallorder that it cease and desist therefrom, and, uponrequest, bargain collectively with the Union as theexclusive representative of all employees in theappropriate unit and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in theappropriate unit will be accorded the services of theirselected bargaining agent for the period provided bylaw, we shall construe the initial period of certificationas beginning on the date Respondent commences tobargain in good faith with the Union as the recogniz-ed bargaining representative in the appropriate unit.SeeMar-Jac Poultry Company, Inc.,136 NLRB 785;Commerce Company d/b/a Lamar Hotel,140 NLRB226, 229, enfd. 328 F.2d 600 (C.A. 5), cert. denied 379U.S. 817;Burnett Construction Company,149 NLRB1419, enfd. 350 F.2d 57 (C.A. 10).The Board, upon the basis of the foregoing facts andthe entire record, makes the following:CONCLUSIONS OF LAW1.Van Tran Electric Corporation is an employerengaged in commerce within the meaning of Section2(6) and (7) of the Act.2.InternationalAssociation ofMachinists andAerospace Workers, AFL-CIO, is a labor organiza-tion within the meaning of Section 2(5) of the Act.3.The following employees of the Respondentconstitute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All production and maintenance employees atthe Respondent's Vandalia, Illinois, plant exclud-ing office clerical and professional employees,guards and supervisors as defined in the Act.4.Since July 24, 1970, the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purposes ofcollective bargaining within the meaning of Section9(a) of the Act.5.By refusing on or about July 28, 1970, and at alltimes thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, Respondent hadengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6.By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and isinterfering with, restraining, and coercing, employeesin the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National Labor VAN TRAN ELECTRIC CORP.Relations Board hereby orders that Respondent, VanTran Electric Corporation, its officers, agents, succes-sors, and assigns, shall:1.Cease and desist from:(a) Refusing to bargain collectively concerning ratesof pay, wages, hours, and other terms and conditionsof employment, with International Association ofMachinists and Aerospace Workers, AFL-CIO, asthe exclusive bargaining representative of its employ-ees in the following appropriate unit:All production and maintenance employees atthe Respondent's Vandalia, Illinois, plant exclud-ing office clerical and professional employees,guards and supervisors as defined in the Act.(b) In any like or related manner interfering with,restraining,or coercing employees in the rightsguaranteed them in Section 7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an understand-ing is reached, embody such understanding in asigned agreement.(b) Post at its Vandalia, Illinois, plant copies of theattached notice marked "Appendix."4 Copies of saidnotice, on forms provided by the Regional Directorfor Region 14, after being duly signed by Respon-dent's representative, shall be posted by Respondentimmediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicu-ous places, including all places where notices toemployees are customarily posted. Reasonable stepsshall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by anyother material.(c)Notify the Regional Director for Region 14, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.4In the event that this Order is enforced by a Judgment of a UnitedStatesCourtof Appeals, thewords in the notice reading"POSTED BYORDER OF THE NATIONAL LABOR RELATIONSBOARD" shall bechanged toread "POSTED PURSUANT TO A JUDGMENT OF THEUNITED STATES COURT OF APPEALS ENFORCING AN ORDEROF THE NATIONAL LABOR RELATIONSBOARD."APPENDIX635NOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with Interna-tionalAssociation of Machinists and AerospaceWorkers, AFL-CIO, as the exclusive representa-tiveof the employees in the bargaining unitdescribed below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employees inthe exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive representa-tiveof all employees in the bargaining unitdescribed below, with respect to rates of pay,wages, hours, and other terms and conditions ofemployment, and, if an understanding is reached,embody such understanding in a signed agree-ment. The bargainingunit is:All production and maintenance employeesat the Respondent's Vandalia, Illinois, plantexcluding office clerical and professionalemployees, guards and supervisors as definedin the Act.VAN TRAN ELECTRICCORPORATION(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any othermaterial.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice, 210 North 12th Boulevard, Room 448, St.Louis, Missouri 63101, Telephone 314-622-4167.